Citation Nr: 0724992	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  03-16 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.	Entitlement to service connection for chronic obstructive 
lung disease (claimed as lung condition).  

2.	Entitlement to service connection for ringworm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1947 to June 
1950.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 RO decision issued by VA RO in 
Cleveland, Ohio.  

In January 2007, the veteran testified in a Travel Board 
Hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he incurred ringworm in service 
during the summer of 1948 in Tokyo, Japan.  Morning reports 
dated in August 1948 and September 1948 indicate that the 
veteran was stationed in Jimmechi, Japan.  The veteran 
asserts that he contracted ringworm at the barracks and it 
was treated with Epsom salts.  The veteran's wife also 
submitted a statement in February 2003 indicating that they 
were married for over 42 years and the veteran had ringworm 
approximately a couple times a month.  

The veteran asserts that he has a lung condition which 
resulted from his exposure to coal burning furnaces and hot 
water heaters in service.  In VA treatment notes the veteran 
had a history of chronic obstructive pulmonary disease.  
The Board notes that the veteran's service records are 
presumed destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC) and are unavailable for review.  When 
the veteran's service medical records are unavailable through 
no fault of his own, VA has a heightened duty to assist the 
veteran in substantiating his claim.  Dixon v. Derwinski, 3 
Vet. App. 261, 264 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991). 

VA is required to provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  Based on the foregoing, the Board finds that the 
veteran must be afforded a VA medical examination and opinion 
to ascertain whether his lung disability and ringworm are 
related to service.  Id; 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine whether 
the veteran has ringworm, or residuals of 
ringworm, and if so, determine the 
etiology of the ringworm.  The claims file 
must be made available to and reviewed by 
the specialist in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The specialist 
should state whether the veteran's 
ringworm, or residuals of ringworm, are 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
causally or etiologically related to or 
aggravated by service.  

2.	The veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine whether 
the veteran has a lung disability which is 
attributable to coal burning furnaces and 
hot water heaters in service.  The claims 
file must be made available to and 
reviewed by the specialist in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The specialist 
should state whether the veteran's lung 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by service.  

3. The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



